Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 17th day of December, 2004 by and among Orion Acquisition Corp. II, a
Delaware corporation (the “Company”), on the one hand, and David T. Hung, M.D.,
C. Patrick Machado, Dara Biosciences, Inc. and Selena Pharmaceuticals, Inc.
(collectively the “Medivation Stockholders”) and MDB Capital Group LLC, a
California limited liability company (the “MDB Holders”, and together with the
Medivation Stockholders, the “Holders”) on the other hand.

 

The parties hereby agree as follows:

 

1. Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Holder Registrable Securities” shall mean the MDB Registrable Securities and
the Medivation Registrable Securities.

 

“Holder Shares” shall mean the MDB Shares and the Medivation Shares.

 

“Investor Registrable Securities” shall mean the Investor Shares and any other
securities issued or issuable with respect to or in exchange for Investor
Shares; provided, that, a security shall cease to be an Investor Registrable
Security upon (A) sale pursuant to a Registration Statement or Rule 144 under
the 1933 Act, or (B) such security becoming eligible for sale by the Investors
pursuant to Rule 144(k).

 

“Investor Registration Rights Agreement” means the registration rights
agreement, dated on or about the date hereof, between the Company and the
Investors.

 

“Investor Shares” means the shares of Common Stock issued pursuant to the
Purchase Agreement.

 

“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Registrable Securities.

 

“MDB Registrable Securities” shall mean the MDB Shares and any other securities
issued or issuable with respect to or in exchange for MDB Registrable Shares;
provided, that, a security shall cease to be a MDB Registrable Security upon (A)
sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B)
such security becoming eligible for sale by the MDB Holders pursuant to Rule
144(k).

 

     -1-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

“MDB Shares” shall mean the shares of Common Stock issued to the MDB Holders,
and the shares of Common Stock issuable upon the exercise of the Warrant dated
December 17, 2004, issued by the Company to the MDB Holders, in each case in
connection with the Merger and the Purchase Agreement.

 

“Medivation Registrable Securities” shall mean the Medivation Shares and any
other securities issued or issuable with respect to or in exchange for
Medivation Registrable Shares; provided, that, a security shall cease to be a
Medivation Registrable Security upon (A) sale pursuant to a Registration
Statement or Rule 144 under the 1933 Act, or (B) such security becoming eligible
for sale by the applicable Medivation Stockholder pursuant to Rule 144(k).

 

“Medivation Shares” means the shares of Common Stock issuable upon conversion of
the shares of Series B Preferred Stock issued to the Medivation Stockholders and
the shares of Common Stock issuable upon the exercise of the Warrants dated
December 17, 2004, issued by the Company to certain Medivation Stockholders, in
each case in connection with the Merger.

 

“Merger” shall mean the merger of Medivation Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of the Company, with and into
Medivation, Inc., a Delaware corporation.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Purchase Agreement” means, collectively, those certain stock purchase
agreements by and between the Company and the Investors.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean the Holder Registrable Securities and the
Investor Registrable Securities, collectively.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Holder Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Required Investors” means the Investors holding a majority of the Investor
Registrable Securities.

 

“Required Medivation Stockholders” means Medivation Stockholders holding a
majority of the Medivation Registrable Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

     -2-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

“Series B Preferred Stock” shall mean the Company’s Series B preferred stock,
par value $0.01 per share, and any securities into which such shares may
hereinafter be reclassified.

 

“Shares” means the Holder Shares and the Investor Shares, collectively.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2. Registration.

 

(a) Registration Statements. The Company agrees to include the Holder
Registrable Securities in any Registration Statement filed by the Company
pursuant to the Investor Registration Rights Agreement.

 

(b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Holder
Registrable Securities for sale under applicable state securities laws, and
listing fees, but the Company will not be responsible for paying any stock
transfer taxes, discounts, commissions, fees and expenses of counsel to the
Holders, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Holder Registrable
Securities being sold.

 

(c) Effectiveness.

 

(i) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Holders by facsimile or e-mail as promptly as practicable, and
in any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall promptly (but in any event within two Business Days
of such effective date) provide the Holders with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

 

(ii) In the event (A) of any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (B) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (C) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (D) of any event or
circumstance which necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or any

 

     -3-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company may delay the disclosure of material
non-public information concerning the Company, by suspending the use of any
Prospectus included in any registration contemplated by this Section containing
such information, the disclosure of which at the time is not, in the good faith
opinion of the Company, in the best interests of the Company (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify the Holders in
writing of the existence of (but in no event, without the prior written consent
of a Holder, shall the Company disclose to such Holder any of the facts or
circumstances regarding) any material non-public information giving rise to an
Allowed Delay, (b) advise the Holders in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Holder Registrable Securities in accordance with
the terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Holder Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Holder Registrable Securities
covered by such Registration Statement may be sold pursuant to Rule 144(k) (the
“Effectiveness Period”) and advise the Holders in writing when the Effectiveness
Period has expired;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the period specified in Section 3(a) and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c) furnish to the Holders (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto (other than any portion
of any thereof which contains information for which the Company has sought
confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Holder may reasonably request in order to
facilitate the disposition of the Holder Registrable Securities owned by such
Holder that are covered by the related Registration Statement;

 

     -4-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

(d) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

 

(e) prior to any public offering of Holder Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Holders and their counsel in connection with the registration or qualification
of such Holder Registrable Securities for offer and sale under the securities or
blue sky laws of California, Connecticut, Massachusetts, New Jersey, New York,
Pennsylvania and Texas and do any and all other commercially reasonable acts or
things necessary or advisable to enable the distribution in such jurisdictions
of the Holder Registrable Securities covered by the Registration Statement;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (ii) subject itself to general taxation in any jurisdiction where
it would not otherwise be so subject but for this Section 3(e), or (iii) file a
general consent to service of process in any such jurisdiction;

 

(f) use commercially reasonable efforts to cause all Holder Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(g) immediately notify the Holders, at any time when a Prospectus relating to
Holder Registrable Securities is required to be delivered under the 1933 Act,
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request of
any such holder, promptly prepare and furnish to such holder a reasonable number
of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Holder
Registrable Securities, such Prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(h) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, take such
other actions as may be reasonably necessary to facilitate the registration of
the Holder Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for the
purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fourth fiscal

 

     -5-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter).

 

(i) With a view to making available to the Holders the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Holder
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Holder Registrable Securities
shall have been resold; (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the 1934 Act; and (iii)
furnish to each Investor upon request, as long as such Investor owns any Holder
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-KSB or Quarterly Report on Form
10-QSB and (C) such other information as may be reasonably requested in order to
avail such Holder of any rule or regulation of the SEC that permits the selling
of any such Holder Registrable Securities without registration.

 

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Holders, advisors to and
representatives of the Holders (who may or may not be affiliated with the
Holders and who are reasonably acceptable to the Company), all financial and
other records, all SEC Filings (as defined in the Purchase Agreement) and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, and cause
the Company’s officers and directors, within a reasonable time period, to supply
all such information reasonably requested by the Holders or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Holders and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

 

The right of any Holder to obtain information from the Company pursuant to this
Section 4 shall be expressly conditioned upon such Holder entering into an
appropriate confidentiality agreement with the Company with respect thereto.

 

5. Obligations of the Holders.

 

(a) Each Holder shall furnish in writing to the Company such information
regarding itself, the Holder Registrable Securities held by it, and the intended
method of disposition of the Holder Registrable Securities as shall be
reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in

 

     -6-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

connection with such registration as the Company may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Holder of the information
the Company requires from such Holder if such Holder elects to have any of its
Holder Registrable Securities included in the Registration Statement. A Holder
shall provide such information to the Company at least two (2) Business Days
prior to the first anticipated filing date of such Registration Statement if
such Holder elects to have any of its Holder Registrable Securities included in
the Registration Statement.

 

(b) Each Holder, by its acceptance of the Holder Registrable Securities agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Holder Registrable Securities from such
Registration Statement.

 

(c) Each Holder agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(g) hereof, such Holder will
immediately discontinue disposition of Holder Registrable Securities pursuant to
the Registration Statement covering such Holder Registrable Securities until the
Holder’s receipt of the copies of the supplemented or amended prospectus filed
with the SEC and until any related post-effective amendment is declared
effective and, if so directed by the Company, the Holder shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Holder’s possession of the
Prospectus covering the Holder Registrable Securities current at the time of
receipt of such notice.

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such Holder
within the meaning of the 1933 Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof; (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Holder Registrable Securities
under the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Holder

 

     -7-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

Registrable Securities included in any such Registration in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on a Holder’s behalf
and will reimburse such Holder, and each such officer, director or member and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Holder or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus. It is agreed
that the indemnity agreement contained in this Section 6(a) shall not apply to
amounts paid in settlement of any such losses, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld or delayed).

 

(b) Indemnification by the Holders. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Holder to the Company specifically for
inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of a Holder be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Holder in connection with any claim relating to this Section 6 and the amount of
any damages such Holder has otherwise been required to pay by reason of such
untrue statement or omission) received by such Holder upon the sale of the
Holder Registrable Securities included in the Registration Statement giving rise
to such indemnification obligation. It is agreed that the indemnity agreement
contained in this Section 6(b) shall not apply to amounts paid in settlement of
any such losses, claim, damage, liability or action if such settlement is
effected without the consent of the affected Holder(s) (which consent shall not
be unreasonably withheld or delayed).

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of

 

     -8-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

interest exists between such person and the indemnifying party with respect to
such claims (in which case, if the person notifies the indemnifying party in
writing that such person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such person); and provided, further, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

7. Miscellaneous.

 

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Medivation Stockholders. The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Required Medivation
Stockholders.

 

(b) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by first-class United States
mail or delivered in person or sent via next day Federal Express delivery or any
other nationally-recognized overnight delivery service or by facsimile (with
confirmation of receipt), addressed to the respective party at the address set
forth opposite its signature on this Agreement.

 

     -9-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

(c) Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Holder Registrable Securities by such Holder to such person,
provided that such Holder complies with all laws applicable thereto and provides
written notice of assignment to the Company promptly after such assignment is
effected.

 

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Medivation Stockholders, provided, however, that
the Company may assign its rights and delegate its duties hereunder to any
surviving or successor corporation in connection with a merger or consolidation
of the Company with another corporation, or a sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Required Medivation
Stockholders, after notice duly given by the Company to each Holder.

 

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required

 

     -10-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of California without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of California located in The City and County of San
Francisco and the United States District Court for the Northern District of
California for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(l) Lock-Up Agreements. Each Medivation Stockholder expressly acknowledges that
it has signed a lock-up agreement, of even date herewith (the “Lock-Up
Agreements”), providing for certain restrictions on its ability to transfer its
Medivation Registrable Securities. Each Medivation Stockholder expressly
acknowledges and agrees that its rights to sell or dispose of all or any portion
of, or any interest in, its Medivation Registrable Securities are subject to the
overriding restrictions set forth in the Lock-Up Agreements.

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

501 Second Street, Suite 211

San Francisco, CA 94107

     

ORION ACQUISITION CORP. II

            By:                

Name:

               

Title:

   

 

     -11-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         



--------------------------------------------------------------------------------

The Medivation Stockholders:

David T. Hung, M.D.

By:    

C. Patrick Machado

By:    

 

Dara Biosciences, Inc.

By:

   

Name:

   

Title:

   

 

Selena Pharmaceuticals, Inc.

By:

   

Name:

   

Title:

   

 

The MDB Holders:

MDB Capital Group LLC.

By:

   

Name:

   

Title:

   

 

     -12-     

FORM OF REGISTRATION RIGHTS AGREEMENT

         